                                            Case 1:15-cv-05277-RMI Document 123 Filed 09/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8        BRIAN CHAVEZ, et al.,                              Case No. 15-cv-05277-RMI
                                   9                     Plaintiffs,
                                                                                               ORDER DENYING MOTION FOR
                                  10              v.                                           LEAVE TO APPEAL IN FORMA
                                                                                               PAUPERIS
                                  11        COUNTY OF SANTA CLARA,
                                                                                               Re: Dkt. No. 121
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14            Now pending before the court is an application filed by Mr. Howard Herships seeking

                                  15   leave to appeal in forma pauperis (dkt. 121). Mr. Herships recently moved to intervene, pro se, in

                                  16   this settled class action case (dkt. 117). He also filed a Motion for Civil Contempt (dkt. 116)

                                  17   against Defendant County of Santa Clara. The court denied the motions because he is currently

                                  18   represented by class counsel in this case, and also due to the fact that the contentions underling his

                                  19   Motion to Intervene (dkt. 117) are fully embodied in a separate lawsuit that he has filed, and that is

                                  20   currently pending, before another judge of this court. See Herships v. Smith et al., Case No. 3:20-

                                  21   cv-07208-JD, Amend. Compl. (dkt. 14) at 3-4, 13, 14, 31, 33. For the reasons stated in the Order

                                  22   denying Mr. Herships leave to intervene in this case (dkt. 119), the court now finds that this appeal

                                  23   is frivolous and not taken in good faith. See 28 U.S.C. § 1915(a)(3) (“An appeal may not be taken

                                  24   in forma pauperis if the trial court certifies in writing that it is not taken in good faith.”).

                                  25   Accordingly, Mr. Herships’ Motion for Leave to Appeal in forma pauperis is DENIED. If he so

                                  26   chooses, Mr. Herships may seek pauper status directly from the Ninth Circuit Court of Appeals.

                                  27   The Clerk of Court shall forward a copy of this order to the Court of Appeals.

                                  28   //
                                         Case 1:15-cv-05277-RMI Document 123 Filed 09/09/21 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: September 9, 2021

                                   3

                                   4
                                                                                     ROBERT M. ILLMAN
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                            2
